DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification should be amended to include the current status of the parent application recited therein  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,926,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘333 patent fall within the scope of the claims of the ‘333 patent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13, 14 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-7 depend, there is no proper antecedent basis for the term “the inert fluid” on lines 11-12, thereby rendering the scope of the claims indefinite.
2) In claim 13, the term “preferably” renders the scope of the claim indefinite in that  it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 13 is further indefinite in that it recites that the coating should be a transition metal, “preferably silver” however silver is not a transition metal. Claim 13 is further indefinite in that there is no requirement that the recited wheel be present (since in claim 8 the wheel is only an alternate embodiment) so this claim is unclear if the wheel is actually now a required component of the claim or not.
3) In claim 14, there is no antecedent basis for the term “the silver coating” rendering the scope of the claim indefinite. 
4) In claim 15, from which claims 16-21 depend, the reference numeral “33’” should be placed in parentheses ()  to distinguish the reference numeral from a numerical value within the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claims contain only limitations dealing with the type of material to be treated by the claimed apparatus, where any apparatus meeting the claims limitations of independent claims 1, 8 or 15 could be operated on the recited materials. It has been held that the type of material to be worked upon by an apparatus alone, cannot be relied upon to fairly further distinguish claims to an apparatus itself. See MPEP 2115.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0141827 to McWhorter (McWhorter). McWhorter teaches a casting assembly, in the embodiment of figure 1 for example, including a tundish or vessel (11) holding material (7) in a melted state, a powder generating assembly including a feeding chamber (16) and a feeding device disposed at least partially within the chamber and comprising at least one nozzle (19) connected to a blower assembly (18) configured to inject an inert as fluid into the feeding chamber, the feeding device further including a material inlet (15) through which the melted material flows into the feeding chamber and is exposed to the inert fluid, and a storage assembly including a storage container (30) a manifold (29) connecting the feeding device and the storage container including a valve structure (28) controlling the flow of material to the storage container, where the reaction chamber and storage assembly forma gas-tight seal around the caster assembly, thereby showing all aspects of the above claims. With respect to claim 4, McWhorter teaches a port (10) for delivering additional material to the vessel. 
Claim(s) 1, 2, 7, 8, 10, 13, 14 and 15-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,695,795 to Jossick. Jossick teaches a caster assembly including a reaction chamber comprising a vessel/tundish (48) to hold material in a melted state prior to processing, a powder generating assembly including a feeding chamber (22) and a feeding device (26) disposed at least partially within the feeding chamber the feeding device including two or more nozzles (74/72)for the injection of an inert fluid from a blower with a filter (see figure 7 for example) and a material inlet (86) downstream of the nozzles, a storage container, valve and manifold, wherein at least the reaction chamber (10) and storage container form a gas-tight seal around the caster assembly, thereby showing all aspects of the above claims.
Claim(s) 1-4, 6, 8, 10, 11, 12, 13, 14, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,263,689 to Menzies et al (Menzies). Menzies teaches a caster assembly including a reaction chamber including a tundish/vessel (30,38) for holding a melt material, a powder generating assembly including a feeding chamber (46) with a feeding device (50) at least partially disposed therein, the feeding device including two nozzles 52) connected to a blower assembly (50) for the delivery of an inert gas and a material feed (44), and a storage container (56) connected via a manifold (48) and valve structure for collection of the powder 
produced. Menzies also includes temperature, position and weight control systems (see the embodiment of figure 10 for example), thereby showing all aspects of the above claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk